[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Joe Norwood was convicted of an offense and he appeals. Affirmed.
This is an appeal on the record without a bill of exceptions. The indictment was preferred at a special term of the circuit court, and the order convening the court is not made a part of the record. No question was raised as to the regularity of the proceedings of the organization of the special term, and it was not necessary for the record to show the order for the special term. — Keith v. State, infra, 129, 72 So. 602.
Affirmed.